The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 26, 2020, October 8, 2020, March 26, 2021, September 21, 2021, and April 28, 2022 are being considered by the examiner.

Claim Objections
Claims 1, 15, and 17 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “"a repeating unit-a having a structure selected from an ammonium salt, a sodium salt, a potassium salt, and a silver salt of fluorosulfonic acid" which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art. The fluorosulfonic acid has the chemical formula HFSO3 and a metal salt thereof the formula FSO3- M+, it is therefore not clear via which atom a covalent bond is made for attaching the repeating unit-a to the polymer backbone.
Claim 2 is dependent on claim 1 but the general formula (1)-2 doesn't fall within the definition "a repeating unit-a having a structure selected from an ammonium salt, a sodium salt, a potassium salt, and a silver salt of any of fluorosulfonic acid, fluorosulfonimide, and N-carbonylfluorosulfonamide". Furthermore, general formula (1)-1 also doesn't seem to fall within the same definition, especially when only Rf1  is a fluorine atom and Rf2-Rf4 each represents an hydrogen atom.
Additionally, regarding claim 2, line 3 after the formulae (1)-4 the phrase "also" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
These rejections can be obviated by incorporation the limitations of claim 2 in claim 1 and further cancellation of instant claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hatakeyama et al. (U.S. Patent Application Publication 2018/0168470 A1 or U.S. Patent 11,071,485) in view of Arai (JP 5490529 B2).
With regard to the limitations of claims 1-4, Hatakeyama discloses a bio-electrode composition comprising a polymer compound having both an ionic repeating unit A and a (meth)acrylate repeating unit B, wherein the ionic repeating unit A is a repeating unit selected from the group consisting of sodium salt, potassium salt, and ammonium salt having either or both partial structures shown by the following general formulae (1-1) and (1-2), and the (meth)acrylate repeating unit B is a repeating unit shown by the following general formula (2), 

    PNG
    media_image1.png
    692
    756
    media_image1.png
    Greyscale

wherein, Rf1 to Rf4 each independently represent a hydrogen atom, a fluorine atom, or a trifluoromethyl group, having one or more fluorine atoms in all of the Rf1 to Rf4, Rf1 and Rf2 optionally bonded with an oxygen atom mutually to form a double bond; Rf5 represents a fluorine atom or a trifluoromethyl group; "m" is an integer of 1 to 4; X+ represents a sodium ion, a potassium ion, or an ammonium ion; R1 represents a hydrogen atom or a methyl group; R2 represents a linear, branched, or cyclic alkyl group having 1 to 39 carbon atoms, a linear, branched, or cyclic alkenyl group having 2 to 30 carbon atoms, a linear, branched, or cyclic alkynyl group having 2 to 30 carbon atoms, a phenyl group, or a naphthyl group, optionally having a hydroxy group, an ether group, an ester group, or an aromatic group in R2 when R2 is an alkyl group, an alkenyl group, or an alkynyl group; and "b" is a number satisfying 0<b<1.0, and
wherein the repeating unit A is one or more repeating units selected from the group consisting of repeating units A1 to A5 shown by the following general formula (3),

    PNG
    media_image2.png
    784
    751
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    753
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    738
    media_image4.png
    Greyscale

.wherein, R3, R5, R7, R10, and R12 each independently represent a hydrogen atom or a methyl group; R4, R6, R8, and R11 each independently represent a single bond, an ester group, or a linear, branched, or cyclic hydrocarbon group having 1 to 12 carbon atoms optionally having at least one of an ether group and an ester group; R9 represents a linear or branched alkylene group having 1 to 4 carbon atoms, and one or two hydrogen atoms in R9 are each optionally substituted with a fluorine atom; Z1, Z2, Z3, and Z4 each independently represent a single bond, a phenylene group, a naphthylene group, an ether group, an ester group, or an amide group; Z5 represents a single bond, an ether group, or an ester group; Y represents an oxygen atom or an NR13 group; R13 represents a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, optionally bonded with R6 to form a ring; a1, a2, a3, a4, and a5 are numbers satisfying 0≤a1<1.0, 0≤a2<1.0, 0≤a3<1.0, 0≤a4<1.0, 0≤a5<1.0, and 0<a1+a2+a3+a4+a5<1.0; Rf5, X+, and "m" have the same meanings as defined above (claims 1-2).

With regard to the limitations of claims 1 and 11, Hatakeyama does not disclose that the bio-electrode composition comprising component (B) a lithium titanate powder having a spinal structure.
Arai discloses an electrode composition applying a lithium titanate in order to obtain an electrode having excellent cycle characteristics (Example 1, claim 1, paragraphs [0002] and [0020]). 
Both references are analogous art because they are from the same field of endeavor concerning new bio-electrode compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a lithium titanate powder having a spinal structure as taught by Arai in Hatakeyama’s bio-electrode composition in order to obtain a f an electrode having excellent cycle characteristics (JP’529, claim 1, etc.), and thus to arrive at the subject matter of instant claims 1 and 11.
	With regard to the limitations of claims 5-8, Hatakeyama discloses that X+ in the foregoing general formulae (1-1) and (1-2) is any of a sodium ion, potassium ion, and an ammonium ion. Illustrative examples thereof include an ion shown by the following general formula (4) when X+ is an ammonium ion,

    PNG
    media_image5.png
    216
    748
    media_image5.png
    Greyscale

wherein, R101d, R101e, R101f, and R101g each independently represent a hydrogen atom, a linear, branched, cyclic alkyl group, alkenyl group, oxoalkyl group, or oxoalkenyl group having 1 to 12 carbon atoms, an aryl group having 6 to 20 carbon atoms, or an aralkyl group or an aryloxoaklyl group having 7 to 12 carbon atoms, and a part of or all of the hydrogen atom(s) in these groups may be substituted with an alkoxy group(s). R101d and R101e or R101d, R101e, and R101f may be bonded with each other to form a ring together with the nitrogen atom bonded with these groups. In the case of forming a ring, R101d and R101e or R101d, R101e, and R101f form a heteroaromatic ring having an alkylene group with 3 to 10 carbon atoms or the nitrogen atom in the formula (paragraph [0054]).
With regard to the limitations of claim 10, Hatakeyama discloses that the bio-electrode composition may contain organic solvent. Illustrative examples of the organic solvent include aromatic hydrocarbon solvent such as toluene, xylene, cumene, 1,2,3-trimethylbenzene, 1,2,4-trimethylbenzene, 1,3,5-trimethylbenzene, styrene,etc. (paragraph [0073]).
	With regard to the limitations of claims 12-13, Hatakeyama discloses that it is preferable that the carbon material be either or both of carbon black and carbon nanotube (paragraph [0022]).
	With regard to the limitations of claims 14 and 16, Hatakeyama discloses a bio-electrode comprising an electro-conductive base material and a living body contact layer formed on the electro-conductive base material, wherein the living body contact layer is a cured material of the foregoing bio-electrode composition. Such a bio-electrode can be a bio-electrode having a living body contact layer formed thereon with excellent electric conductivity and biocompatibility as well as light weight, which can be manufactured at low cost and does not cause large lowering of the electric conductivity even when it is wetted with water or dried (paragraphs [0024] - [0025]).
	With regard to the limitations of claims 15 and 17, Hatakeyama discloses that it is preferable that the electro-conductive base material comprises one or more species selected from gold, silver, silver chloride, platinum, aluminum, magnesium, tin, tungsten, iron, copper, nickel, stainless, chromium, titanium, and carbon (paragraph [0026]).
With regard to the limitations of claims 16-17, it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Hatakeyama et al. (U.S. Patent Application Publication 2018/0168470 A1) in view of Arai (JP 5490529 B2) as applied to claims 1-8 and 10-17 above and further in view of Hatakeyama’691 et al. (KR 10-2018-0035691 A or U.S. Patent Application Publication 2018/0086948 A1 or U.S. Patent 10,808,148).
With regard to the limitations of claim 9, the combined teaching of Hatakeyama and Arai does not disclose the bio-electrode composition according to claim 1 comprising a component (C)
However Hatakeyama’691 discloses MQ resin having an SiO2 unit and R203SiO0.5 wherein R 0 represents a substituted or unsubstituted monovalent hydrocarbon group having 1 to 10 carbon atoms, diorganosiloxane having an alkenyl group, and organohydrogenpolysiloxane having SiH groups are applied as silicone resin to the bio-electrode (claim 5; paragraphs [0111] and [0123]); and it is effective to use silicon-containing resin which has high repellency and is hardly hydrolyzed as resin making up the living body contact layer in order to prevent lowering of the electric conductivity since it is susceptible to perspiration (paragraph [0116]).
All three references are analogous art because they are from the same field of endeavor concerning new bio-electrode compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a component (C) having the claimed ingredients as taught by Hatakeyama’691 in Hatakeyama and Aria’s bio-electrode composition because it is effective to use silicon-containing resin which has high repellency and is hardly hydrolyzed as resin making up the living body contact layer in order to prevent lowering of the electric conductivity since it is susceptible to perspiration (KR’691; paragraph [0116]), and thus to arrive at the subject matter of instant claim 9.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764